 1   TERRENCE M. JACKSON, ESQ.
     Nevada Bar No.: 00854
 2   Law Office of Terrence M. Jackson
     624 South Ninth Street
 3   Las Vegas, Nevada 89101
     T: 702-386-0001 / F: 702-386-0085
 4   Counsel for Defendant, William G. Seaman-Rupp
 5
                             UNITED STATES DISTRICT COURT
 6
                                         DISTRICT OF NEVADA
 7
                                                  -oOo-
 8
     UNITED STATES OF AMERICA, )
 9                             )
                Plaintiff,     )                          2:15-cr-00265-RCJ-GWF-02
10                             )
          v.                   )
11                             )
     WILLIAM G. SEAMAN-RUPP,   )
12                             )
                Defendant.     )
13
14                     ORDER OF HOME CONFINEMENT
15          COMES NOW the Defendant, WILLIAM SEAMAN RUPP, by and through his counsel,
16   TERRENCE M. JACKSON, ESQUIRE, and moves this Honorable Court to modify the sentence
17   to recommend the Bureau of Prisons (BOP) consider him for placement at a residential reentry center
18   and for home confinement as soon as he is eligible pursuant to 18 U.S.C. § 3621(b)(4) and §
19   3624(c)(1).
20          A federal defendant who has been convicted and sentenced to a term of imprisonment is
21   committed to the custody of the BOP, 18 U.S.C. § 3621(a). The BOP “shall designate the place of
22   the prisoner’s imprisonment.” 18 U.S.C. § 3621(b); see United States v. Ceballos, 671 F.3d 852, 855
23   (9th Cir. 2011) (recognizing that the BOP “has the statutory authority to choose the locations where
24   prisoners serve their sentence”).
25          Pursuant to 18 U.S.C. §§ 3621(b) and 3624(c), the BOP has discretion to place an inmate in
26   a residential reentry center (“RRC”) and/or home confinement. See, Sacora v. Thomas, 628 F.3d
27   1059, 1061-62 (9th Cir.2010) (recognizing that these two “statutory provisions govern the BOP’s
28   authority to place inmates in its custody in RRCs”). Section 3621(b) authorizes the BOP to
     “designate the place of the prisoner’s imprisonment” upon consideration of, in pertinent part:
     Case 2:15-cr-00265-RCJ-GWF Document 136 Filed 02/03/20 Page 2 of 3



 1    (4) any statement by the court that imposed the sentence-
 2           (A) concerning the purposes for which the sentence to imprisonment was determined to be
 3           warranted; or
 4           (B) recommending a type of penal or correctional facility as appropriate; 18 U.S.C. §§
 5           3621(b)(4)(A)-(B).
 6    Section 3624(c)(1), as amended by the Second Chance Act (“SCA”), states that the BOP “shall, to
 7    the extent practicable, ensure that a prisoner serving a term of imprisonment spends a portion of the
 8    final months of that term ... under conditions that will afford that prisoner a reasonable opportunity
 9    to adjust to and prepare for the reentry of that prisoner into the community.” 18 U.S.C. § 3624(c)(1).
10    An appropriate placement may include an RRC or home confinement. 18 U.S.C. § 3624(c)(1)-(2).
11    The SCA also requires the BOP to issue regulations designed to ensure that RRC placements are (1)
12    “conducted in a manner consistent with section 3621(b),” (2) “determined on an individual basis,”
13    and (3) “of sufficient duration to provide the greatest likelihood of successful reintegration into the
14    community.” 18 U.S.C. § 3624(c)(6).
15           Defendant respectfully submits he has been a model inmate while incarcerated. Defendant
16    has taken advantage of numerous education programs while in prison. (See Exhibit ‘A’) Defendant
17    has also, with the help of prison counselors, has developed a comprehensive Individualized Reentry
18    Plan. (See Exhibit ‘B’)
19           Based on all these facts, Defendant Rupp moves this Honorable Court to recommend his
20    placement at a residential reentry center and for home confinement when he is eligible
21           Respectfully submitted this 3rd day of February, 2020.
22                                                             //s// Terrence M. Jackson
         IT IS SO ORDERED this 21st day of February, 2020. Terrence M. Jackson, Esquire
23
                                                            Nevada Bar No.: 00854
24                                                          Law Office of Terrence M. Jackson
25                                                         624 South Ninth Street
           __________________________________              Las Vegas, Nevada 89101
26
           ROBERT C. JONES                                 T: 702-386-0001 / F: 702-386-0085
27         UNITED STATES DISTRICT JUDGE
                                                           terry.jackson.esq@gmail.com
28                                                         Counsel for Defendant, William Rupp

                                                       -2-
